IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN THE INTEREST OF: D.P., A MINOR          : No. 220 WAL 2020
                                           :
                                           :
PETITION OF: D.P., A MINOR                 : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 31st day of December, 2020, the Petition for Allowance of Appeal

is DENIED.